                                                        U.S. Department of Justice
                                                        United States Attorney
                                                        District ofNew Mexico

                                                        Post Office Box 607                 505/346-7274
                                                        Albuquerque, New Mexico 87103        505/346-7224
                                                                                        FAX 505/346-7296

                                                        September 28, 2020

 VIA CERTIFIED MAIL
 Conferina Iris Halpern
 2801 Louden Circle
 Las Vegas, NM 87701

          RE:    NOTICE OF COMPLAINT FOR FORFEITURE
                 United States v. $9,950.in US. Currency, et.al.,
                 Civil No. 1 :20-cv-00454-SWS-MLC

 To Potential Claimant:
        The United States has filed a complaint for forfeiture against the Defendant Property in
 the above case on May 12, 2020. Enclosed are a Verified Complaint in Rem and a Notice of
 Complaint for Forfeiture Against Property.

           By receipt of this letter, you are given actual notice of the forfeiture proceedings of the
  Defendant Property referred to in the complaint. If you wish to contest a forfeiture case, you
  must file a verified claim to the property within 35 days of service of the complaint. The claim
  must be signed by the claimant under penalty of perjury and must identify the pmiicular property
  or properties in which the claimant claims a legal right, title or interest. In addition, serve and
  file an answer to the complaint within 21 days after filing the claim. Your claim and answer
. must be filed under the above case name and number in the United States District Court for the
  District of New Mexico, Clerk of the Court at 333 Lomas Blvd., N.W., Albuquerque, NM 87102,
  with a copy mailed to me. If you do not file the appropriate pleadings, I will request a default
  judgment.
                                                                                                      )
        Thank you for your attention to the matters discussed in this letter.                        )

                                                       Sincerely yours,




Enclosures




                                        ATTACHMENT 2
CJ
I'll
["­
["-

....,
[T'

:#  $
   i:,e:...,,____�------.,...,-,-.,...;
     Extra Services & Fees (check box, add fee as appropriate)
       0 Return Receipt (hardcopy) ·       $ -----
CJ
       O Return Receipt (electronic)       $ -----               Postmark
§      Ocertifled MaJI Restrtcted Delfve,y $ _____                 Here
CJ QAdultSlgnatu'l'fl�g� _                 $ _____
       0AdultS1g•
CJ Postage
co $
         ;...,
� 1;!11 to a�l�P�os�t,   Conferina Iris Halpern
        $                2801 Louden Circle
....,
I"- SentTo

CJ Streeiand
                         Las Vegas, NM 87701
["-
        C1ty. State:ztP+4 °




                                                                      ATTACHMENT 2
11/18/2020                                                  USPS.com® - USPS Tracking® Results




   USPS Tracking
                                           ®                                                                                  FAQs   




                                                Track Another Package                   +




                                                                                                                            Remove   
   Tracking Number: 70173380000046917730

   Your item was delivered at 11:32 am on October 8, 2020 in LAS VEGAS, NM 87701.




     Delivered




                                                                                                                                     Feedback
   October 8, 2020 at 11:32 am
   Delivered
   LAS VEGAS, NM 87701

   Get Updates        




                                                                                                                               
       Text & Email Updates


                                                                                                                               
       Tracking History


                                                                                                                               
       Product Information



                                                             See Less      




                                 Can’t find what you’re looking for?
                         Go to our FAQs section to find answers to your tracking questions.


                                                        ATTACHMENT 2
https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=3&text28777=&tLabels=70173380000046917730%2C%2C&tABt=false                  1/2
                                                      U.S. Department of Justice
                                                      United States Attorney
                                                      District ofNew Mexico

                                                      Post Office Box 607                 505/346-7274
                                                      Albuquerque, New Mexico 87103        505/346-7224
                                                                                      FAX 505/346-7296

                                                      September 28, 2020


Conferina Iris Halpern
2801 Louden Circle
Las Vegas, NM 87701

         RE:    NOTICE OF COMPLAINT FOR FORFEITURE
                United States v. $9,950 in US. Currency, et.al.,
                Civil No. 1:20-cv-00454-SWS-MLC

To Potential Claimant:
       The United States has filed a complaint for forfeiture against the Defendant Property in
the above case on May 12, 2020. Enclosed are a Verified Complaint in Rem and a Notice of
Complaint for Forfeiture Against Property.

         By receipt of this letter, you are given actual notice of the forfeiture proceedings of the
Defendant Property referred to in the complaint. If you wish to contest a forfeiture case, you
must file a verified claim to the property within 35 days of service of the complaint. The claim
must be signed by the claimant under penalty of perjury and must identify the particular property
or properties in which the claimant claims a legal right, title or interest. In addition, serve and
file an answer to the complaint within 21 days after filing the claim. Your claim and answer
must be filed under the above case name and number in the United States District Court for the
District of New Mexico, Clerk of the Court at 333 Lomas Blvd., N.W., Albuquerque, NM 87102,
with a copy mailed to me. If you do not file the appropriate pleadings, I will request a default
judgment.

       Thank you for your attention to the matters discussed in this letter.

                                                     Sincerely yours,

                                                             C.ANDERSON
                                                                        1IDJV
                                                                   oztf'�·

Enclosures




                                      ATTACHMENT 2
                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

                Plaintiff,

        v.                                                     Civ. No. 1:20-cv-00454-SWS-MLC

$9,950.00 IN UNITED STATES CURRENCY,

$2,000.00 IN UNITED STATES CURRENCY,

$1,243.00 IN UNITED STATES CURRENCY,

                Defendants-in-rem.

         To:     CONFERINA IRIS HALPERN


                       NOTICE OF COMPLAINT FOR FORFEITURE
                                AGAINST PROPERTY

        A civil complaint seeking forfeiture pursuant to 21 U.S.C. § 88l(a)(6) was filed on

May 12, 2020 in the United States District Court for the District of New Mexico on behalf of the

United States of America, plaintiff, against the Defendant Property. The complaint alleges that

said property may, for the causes stated in the complaint, be forfeited to the United States.

       All persons asserting an interest in or claim against the Defendant Property and who have

received direct notice of the forfeiture action must file a verified claim with the Clerk of this

Court pursuant to Rule G(5) of the Supplemental Rules for Admiralty or Maritime and Asset

Forfeiture Claims, thirty-five (35) days after the notice is sent. In addition, any person having

filed such a claim shall also serve and file an answer to the complaint or a motion under Rule 12

of the Federal Rules of Civil Procedure within twenty-one (21) days after filing the claim.

       Supplemental Rule G(5) provides in pertinent part: "The claim must: (A) identify the




                                       ATTACHMENT 2
specific property claimed; (B) identify the claimant and state the claimant's interest in the

property; (C) be signed by the claimant under penalty of perjury; and (D) be served on Assistant

United States Attorney, [Stephen R. Kotz], designated under Rule G(4)(a)(ii)(C) or (b)(ii)(D)."

       Claims and Answers are to be filed with the Clerk, United States District Court for the

District of New Mexico, 333 Lomas Blvd., N.W., Albuquerque, NM 87102 with a copy thereof

sent to the Assistant United States Attorney, P.O. Box 607, Albuquerque, NM 87103. If you fail

to do so, judgment by default will be taken against you for the relief demanded in the complaint.

Additional procedures and regulations regarding this forfeiture action are found at

19 U.S.C. §1602-1619, 28 C.F.R. Part 9, and 18 U.S.C. § 983.

                                          for a listing of all judicial forfeiture notices.


                                                      Mitchell R. Elfers
                                                      Clerk of Comi

                                                  By:� r'\�v-...o
                                                     Deputy Clerk




                                      ATTACHMENT 2
